Citation Nr: 1815634	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-10 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

2. Entitlement to service connection for spinal hematoma as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the onset of his hypertension was in service or alternatively is related to his Agent Orange exposure in Vietnam.  

Post-service treatment records beginning in March 2007 show a diagnosis of hypertension.  Service treatment records show that on separation from service the Veteran's sitting blood pressure was 138/90.  The Veteran's DD 214 shows that he served in Vietnam.  

Due to the Veteran's service in the Republic of Vietnam, the Veteran has presumed in-service exposure to herbicide agents.  Hypertension is not listed as a disease associated with herbicide exposure under the applicable regulations.  However, the National Academy of Sciences Institute of Medicine (IOM) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Additionally, an article in the November 2016 Journal of Occupational and Environmental Medicine entitled Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans suggests that herbicide exposure history and Vietnam service status were significantly associated with hypertension risk.  See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  

Thus a VA examination is warranted as there is competent evidence of hypertension, evidence suggesting that the disability may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

VA treatment records in March 2012 show that the Veteran underwent C3-C7 decompression laminectomy for an epidural hematoma.  VA treatment records in March 2014 show that the cervical spine surgery was performed to evacuate the hematoma.  While not clearly explained, the Veteran has repeatedly indicated that there is a causal relationship between the hematoma and his hypertension.  It is for that reason that the issue of service connection for spinal hematoma is intertwined with the issue of service connection for hypertension.  The latter must be fully decided prior to adjudication of the Veteran's claim of service connection for spinal hematoma as secondary to hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations to determine the nature and etiology of his hypertension and spinal hematoma.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.   Based on review of the record, and interview of the Veteran, the examiner should provide the following opinions: 

a.) Whether it is at least as likely as not that the Veteran's hypertension had its onset or is otherwise related to service, to specifically include exposure to herbicide agents.  The examiner is asked to comment on the following:

1.) The Veteran's presumed exposure to herbicide agents. 

2.) The IOM study and the November 2016 article regarding Agent Orange and hypertension referenced above.

3.) The Veteran's blood pressure readings in service that show a sitting blood pressure of 138/90 on the June 1974 examination upon separation from service; and other blood pressure readings that ranged from 120/82 to 138/88.  See service treatment records to include examinations dated in February 1969, December 1969, and May 1973.  

b.) Whether it is at least as likely as not (50 percent probability or more) that spinal hematoma was caused by hypertension.  

c.) Whether it is at least as likely as not (50 percent probability or more) that spinal hematoma was aggravated (worsened) by hypertension.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. Readjudicate the appeal, to include the issue of entitlement to service connection for spinal hematoma as secondary to hypertension.  If any of the benefits sought remain, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

